Citation Nr: 0120546	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active duty for training from May 8, 1967 
to July 15, 1967, and had active service from February 1973 
to February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen a claim for 
service connection for a psychiatric disorder.


REMAND

In a VA Form 21-4138 filing received in April 2001, the 
appellant indicated that his treating physician agreed with 
his assertion that his psychiatric disorder was related to 
his active service.  The RO must advise him of his right to 
submit a direct statement from this physician regarding the 
alleged relationship between his psychiatric disorder and his 
active service.  See Sutton v. Brown, 9 Vet. App. 553, 570 
(1996).  At that time, he also submitted an authorization and 
consent form for the RO to obtain unidentified medical 
records.  He previously requested RO assistance in obtaining 
his VA clinical records of treatment at the Gulfport, 
Mississippi, VA Medical Center (VAMC).  See VA Form 21-4138 
filing received in July 2000.  The RO should request the 
appellant to clarify which treatment records he desires to be 
associated with the claims folder and assist him in obtaining 
those records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA is obligated to obtain pertinent treatment records 
of medical records generated by its agency).

On remand, the RO should also determine whether any further 
development is warranted under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Accordingly, this claim is REMANDED for the 
following action:

1.  The RO should contact the appellant and 
request him to identify, by name(s), 
location(s) and date(s) of treatment, any 
private and VA medical treatment records which 
he believes would be relevant to his claim to 
reopen service connection for a psychiatric 
disorder.  Thereafter, the RO should attempt 
to obtain all identified clinical records.

2.  The RO should contact the appellant and 
advise him to submit a direct opinion from his 
physician regarding the alleged relationship 
between his psychiatric disorder and his 
active service.  This opinion, if provided, 
should be included in the claims file.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and satisfied.

4.  Thereafter, the RO should readjudicate the 
claim to reopen service connection for a 
psychiatric disorder.  If any benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


